Blandeord, Justice.
The plaintiff in error, as the administrator of Julia Ratteree, deceased, offered a certain tract of land for sale as the property of deceased. This land was claimed by Conley. On the trial of the case, it was shown that the land originally belonged to Julia Ratteree, and that one Alexander Ratteree, the son of deceased, conveyed this land by deed to Johnson, McCamy & Glenn, and that Mrs. Julia Ratteree endorsed on this deed her ratification of the same.. It was also shown that Johnson, McCamy & Glenn sold the land to Conley, the defendant in error, and made to him their bond for titles, and that he paid the entire purchase money to them. The plaintiff in error proposed to prove that, when Mrs. Julia Ratteree signed the ratification of the deed from Alex. Ratteree to Johnson, McCamy & Glenn, this was done in consideration that they, as attorneys at law, would clear Alexander Ratteree, who was under indictment for murder; that he was found guilty ;■ that in Johnson’s office, when he was in there, the witness induced Mrs. Ratteree to sign the paper and endorsement aforesaid by telling her that, thus signing the same, it was no deed, and amounted to nothing; that if Alex. Ratteree was cleared, she could let it stand; if not, it was void. It did not appear that Johnson heard this or knew of it, except he was in his office at the time. The court ruled out this evidence, and the administrator excepted, and this is the only assignments of error insisted on here. It was further shown that the claimant who purchased from Johnson, McCamy & Glenn had no knowledge of any fraud (if any was committed) on the part of his vendors, except that a son of the deceased had notified the claimant’s brother, who'was his agent, that Johnson, *157McCamy & Glenn had no title, but gaye no notice to him of any fraud or fraudulent acts committed or perpetrated by his vendors on Mrs. Julia Ratteree which might render her deed of confirmation, endorsed on the deed of Ales. Ratteree to Johnson, McCamy & Glenn, void.
We are of the opinion that the decision of the court in rejecting and ruling out the testimony offered is right. If there was any wrong done to Mrs. Ratteree, it was done by her father-in-law, and not by the claimant’s vendors. It does not appear that they ever knew or heard what passed between the witness and Mrs. Ratteree, and the circumstances induce the belief that they did not, but even if they had heard and knew what transpired between the witness, Ratteree, and Mrs. Ratteree, there is nothing in the record to show or charge the claimant with notice of the same, before or after his purchase from Johnson, McCamy & Glenn of the land in dispute. The fact that a son of the deceased, Mrs. Ratteree, had stated to claimant’s agent that Johnson, McCamy & Glenn had no title to the land, without stating the facts which made their title void, is not notice of those facts, if they existed.
Judgment affirmed.